Mr. Justice Dunn delivered the opinion of the court: In this case one of the plaintiffs in error has appeared as counsel for the plaintiffs in error, and in the brief filed has permitted his criticism of the action of the court to degenerate into personal abuse of the judge who heard the cause as well as the counsel on the other side of the case. In various parts of his brief he has spoken contemptuously of the ability, education, legal knowledge and reputation of the judge and of the character of his practice as a lawyer, going entirely outside the record for this purpose and referring to matters having not the slightest connection with the case. Such an attitude of counsel to the court cannot be tolerated, and the records of this court cannot be used as a vehicle for abuse of the judge or of opposing counsel. Entire freedom of criticism is allowable so far as the rulings of the court are concerned, but the argument must be based on the record, and attacks on the integrity, intelligence or motives of the judge cannot be permitted. It is unnecessary to set out here the statements made in the brief. Their character has been sufficiently indicated. We shall not consider arguments in any cause which are couched in contemptuous language, disrespectful to the court and to counsel. The brief and reply brief of the plaintiffs in error will be stricken from the files. The cause will be continued, and the plaintiffs in error will be permitted to file briefs twenty days before the first day of the next term which are free from the defects contained in the briefs now on file. The defendants in error may file briefs under the rule or let the briefs already filed stand, as they may be advised. Briefs stricken.